United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-3719SI
                                   _____________

United States of America,            *
                                     *
                  Appellee,          *
                                     * Appeal from the United States
      v.                             * District Court for the Southern
                                     * District of Iowa.
Edward M. Rhone, also known as       *
Sidney Rhone, also known as Zulu,    *       [UNPUBLISHED]
                                     *
                  Appellant.         *
                               _____________

                            Submitted: April 16, 1998
                                Filed: April 22, 1998
                                 _____________

Before FAGG, JOHN R. GIBSON, and HANSEN, Circuit Judges.
                           _____________

PER CURIAM.

     On appeal from the guidelines sentence imposed by the district court, Edward
M. Rhone contends the district court improperly increased Rhone's offense level for his
managerial role in criminal activity that involved five or more participants. After a
careful review of the record, we reject Rhone's contention and conclude an opinion by
this court would have no precedential value. We thus affirm Rhone's sentence without
further discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-